DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendments filed on 04/07/2022 are entered.  The amendments change the scopes of the previously presented claims.  New grounds of rejections are applied to the amended claims.  The current Office Action is made FINAL as necessitated by the claim amendments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-8, 12, 15-19, 23, 25-29 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava (WO 2018/034475 A1, included in IDS dated 03/26/2021) in view of Priyanto (US 2020/0163017).
	Shrivastava discloses the following features.
	Regarding claim 1, a method of wireless communication by a receive-only mode UE (see “MBMS service “receive only mode”…television devices” recited in paragraph [110]), comprising: triggering a transition to an active mode, from a sleep mode, based on an occurrence of an active mode transitioning trigger event, wherein the active mode transitioning trigger event comprises at least one of a system information transmission occasion, a control information transmission occasion, and a user data transmission occasion (see “UE configures a DRX sleep and wake-up occasions for the UE based on the scheduling of the MCCH and the SI change notification period.  Further at step 108, MCCH change and/or SI change notification are monitored on Physical Downlink Control Channel (PDCCH) Format 1C scrambled with M-RNTI on wakeup occasion” recited in paragraph [119], wherein the SI change notification period is considered as a system information transmission occasion and the MCCH change is considered as a control information transmission occasion), transitioning to the active mode, from the sleep mode, based on the occurrence of the active mode transitioning trigger (see “wake up occasions” recited in paragraph [119], wherein the UE wake up during the wakeup occasion of a DRX cycle to receive data/signals).
Regarding claim 4, transitioning to the sleep mode based on system information for a dedicated MBMS carrier (see “configuring a DRX sleep and wake up occasions for the UE based on the scheduling of the MCCH and the SI change notification period” recited in paragraph [123], and see “the SI change and/or MCCH change notification is provided…on a dedicated MBMS carrier” recited in paragraph [20]; wherein the transitioning between the Active and Inactive mode in Priyanto is also based on the DRX cycle).
Regarding claim 6, receiving a system information schedule via a broadcast control channel (see “receiving, by a User Equipment (UE), a common notification configuration message for a Multi-Cast Control Channel (MCCH) and System Information (SI) change from a network, identifying one or more occasions where MCCH or SI change notification is to be scheduled using one or more parameters received in the common notification configuration message” recited in paragraph [18]), wherein the determining the occurrence of the active mode transitioning trigger event comprises determining an occurrence of the system information transmission occasion based on the system information schedule; and monitoring for, in the active mode, system information from a base station during the system information transmission occasion (see “configuring, by the UE, a DRX sleep and wake up occasions for the UE based on the scheduling of the MCCH and the SI change notification period, monitoring for MCCH change and/or SI change notification on Physical Downlink Control Channel (PDCCH) Format 1C scrambled with MBMS Radio Network Temporary Identifier for MBMS (M-RNTD on wakeup occasion” recited in paragraph [18]).
Regarding claim 7, receiving a MCCH change notification schedule rece3ived via a system information (see “receiving, by a User Equipment (UE), a common notification configuration message for a Multi-Cast Control Channel (MCCH) and System Information (SI) change from a network, identifying one or more occasions where MCCH or SI change notification is to be scheduled using one or more parameters received in the common notification configuration message” recited in paragraph [18]), and monitoring for, in the active mode, a change notification from a base station during the control information transmission occasion (see “configuring, by the UE, a DRX sleep and wake up occasions for the UE based on the scheduling of the MCCH and the SI change notification period, monitoring for MCCH change and/or SI change notification on Physical Downlink Control Channel (PDCCH) Format 1C scrambled with MBMS Radio Network Temporary Identifier for MBMS (M-RNTD on wakeup occasion” recited in paragraph [18]).
	Regarding claim 8, wherein the determining the occurrence of the active mode transitioning trigger event comprises: determining that the UE is entering a new cell, and determining an occurrence of the control information transmission occasion based on the determining that the UE is entering the new cell (see Fig. 2 and paragraph [108], wherein the UE moves to a new cell carrying an MBMS service), further comprising monitoring, in the active mode, control information from the new cell during the control information transmission occasion (Fig. 1 and paragraph [18]-[20] shows the UE transitions to the DRX active mode to monitor the MCCH or SI change notification).
	Regarding claim 12, an apparatus for wireless communication by a receive-only mode UE (see “MBMS service “receive only mode”…television devices” recited in paragraph [110]), comprising: a transceiver; at least one processor; and  a memory (standard configuration of transceiver/processor/memory configuration in a UE) coupled to the at least one processor and to the transceiver, storing instructions thereon, which when executed by the at least one processor, cause the apparatus to: trigger a transition to an active mode, from a sleep mode, based on an occurrence of an active mode transitioning trigger event, wherein the active mode transitioning trigger event comprises at least one of a system information transmission occasion, a control information transmission occasion, and a user data transmission occasion (see “UE configures a DRX sleep and wake-up occasions for the UE based on the scheduling of the MCCH and the SI change notification period.  Further at step 108, MCCH change and/or SI change notification are monitored on Physical Downlink Control Channel (PDCCH) Format 1C scrambled with M-RNTI on wakeup occasion” recited in paragraph [119], wherein the SI change notification period is considered as a system information transmission occasion and the MCCH change is considered as a control information transmission occasion), transition to the active mode, from the sleep mode, based on the occurrence of the active mode transitioning trigger (see “wake up occasions” recited in paragraph [119], wherein the UE wake up during the wakeup occasion of a DRX cycle to receive data/signals).
Regarding claim 15, transition to the sleep mode based on system information for a dedicated MBMS carrier (see “configuring a DRX sleep and wake up occasions for the UE based on the scheduling of the MCCH and the SI change notification period” recited in paragraph [123], and see “the SI change and/or MCCH change notification is provided…on a dedicated MBMS carrier” recited in paragraph [20]).
Regarding claim 17, receive a system information schedule via a broadcast channel (see “receiving, by a User Equipment (UE), a common notification configuration message for a Multi-Cast Control Channel (MCCH) and System Information (SI) change from a network, identifying one or more occasions where MCCH or SI change notification is to be scheduled using one or more parameters received in the common notification configuration message” recited in paragraph [18]), determine an occurrence of the system information transmission occasion based on the system information schedule, and cause the apparatus to monitor for, in the active mode, system information from a base station during the system information transmission occasion (see “configuring, by the UE, a DRX sleep and wake up occasions for the UE based on the scheduling of the MCCH and the SI change notification period, monitoring for MCCH change and/or SI change notification on
Physical Downlink Control Channel (PDCCH) Format 1C scrambled with MBMS Radio Network Temporary Identifier for MBMS (M-RNTD on wakeup occasion” recited in paragraph [18]).
Regarding claim 18, receive a change notification schedule via system information (see “receiving, by a User Equipment (UE), a common notification configuration message for a Multi-Cast Control Channel (MCCH) and System Information (SI) change from a network, identifying one or more occasions where MCCH or SI change notification is to be scheduled using one or more parameters received in the common notification configuration message” recited in paragraph [18]), determine the an occurrence of the control information transmission occasion based on the change notification schedule, and monitor for, in the active mode, a change notification from a base station during the control information transmission occasion (see “configuring, by the UE, a DRX sleep and wake up occasions for the UE based on the scheduling of the MCCH and the SI change notification period, monitoring for MCCH change and/or SI change notification on Physical Downlink Control Channel (PDCCH) Format 1C scrambled with MBMS Radio Network Temporary Identifier for MBMS (M-RNTD on wakeup occasion” recited in paragraph [18]).
Regarding claim 19, determine that the UE is entering a new cell, and determine an occurrence of the control information transmission occasion based on determination that the UE enters the new cell (see Fig. 2 and paragraph [108], wherein the UE moves to a new cell carrying an MBMS service), monitor for, in the active mode, control information from the new cell during the control information transmission occasion (Fig. 1 and paragraph [18]-[20] shows the UE transitions to the DRX active mode to monitor the MCCH or SI change notification).
	Regarding claim 23, an apparatus for wireless communications by a receive-only mode UE (see “MBMS service “receive only mode”…television devices” recited in paragraph [110]), comprising: means for triggering a transition to an active mode, from a sleep mode, based on an occurrence of an active mode transitioning trigger event, wherein the active mode transitioning trigger event comprises at least one of a system information transmission occasion, a control information transmission occasion, and a user data transmission occasion (see “UE configures a DRX sleep and wake-up occasions for the UE based on the scheduling of the MCCH and the SI change notification period.  Further at step 108, MCCH change and/or SI change notification are monitored on Physical Downlink Control Channel (PDCCH) Format 1C scrambled with M-RNTI on wakeup occasion” recited in paragraph [119], wherein the SI change notification period is considered as a system information transmission occasion and the MCCH change is considered as a control information transmission occasion), means for transitioning to the active mode, from the sleep mode, based on the occurrence of the active mode transitioning trigger (see “wake up occasions” recited in paragraph [119], wherein the UE wake up during the wakeup occasion of a DRX cycle to receive data/signals).
Regarding claim 25, means for transitioning to the sleep mode based on system information for a dedicated MBMS carrier (see “configuring a DRX sleep and wake up occasions for the UE based on the scheduling of the MCCH and the SI change notification period” recited in paragraph [123], and see “the SI change and/or MCCH change notification is provided…on a dedicated MBMS carrier” recited in paragraph [20]).
Regarding claim 27, means for receiving a system schedule received via a broadcast control channel, wherein the means for determining the occurrence of the active mode transitioning trigger event is further configured to determine an occurrence of the system information transmission occasion based on the system information schedule (see “receiving, by a User Equipment (UE), a common notification configuration message for a Multi-Cast Control Channel (MCCH) and System Information (SI) change from a network, identifying one or more occasions where MCCH or SI change notification is to be scheduled using one or more parameters received in the common notification configuration message” recited in paragraph [18]); and means for monitoring for system information from a base station during the system information transmission occasion (see “configuring, by the UE, a DRX sleep and wake up occasions for the UE based on the scheduling of the MCCH and the SI change notification period, monitoring for MCCH change and/or SI change notification on Physical Downlink Control Channel (PDCCH) Format 1C scrambled with MBMS Radio Network Temporary Identifier for MBMS (M-RNTD on wakeup occasion” recited in paragraph [18]).
Regarding claim 28, means for receiving a change notification schedule via a system information (see “receiving, by a User Equipment (UE), a common notification configuration message for a Multi-Cast Control Channel (MCCH) and System Information (SI) change from a network, identifying one or more occasions where MCCH or SI change notification is to be scheduled using one or more parameters received in the common notification configuration message” recited in paragraph [18]), and means for monitoring for, in the active mode, a change notification from a base station during the control information transmission occasion (see “configuring, by the UE, a DRX sleep and wake up occasions for the UE based on the scheduling of the MCCH and the SI change notification period, monitoring for MCCH change and/or SI change notification on Physical Downlink Control Channel (PDCCH) Format 1C scrambled with MBMS Radio Network Temporary Identifier for MBMS (M-RNTD on wakeup occasion” recited in paragraph [18]).
	Regarding claim 29, determine that the UE is entering a new cell, and determining an occurrence of the control information transmission occasion based on the determination that the UE is entering the new cell (see Fig. 2 and paragraph [108], wherein the UE moves to a new cell carrying an MBMS service), and monitoring for, in the active mode, control information from the new cell during the control information transmission occasion (Fig. 1 and paragraph [18]-[20] shows the UE transitions to the DRX active mode to monitor the MCCH or SI change notification).
	Regarding claim 33, a non-transitory computer-readable medium for wireless communication, storing code thereon, which when executed by at least one processor, the code causing an apparatus (see “MBMS service “receive only mode”…television devices” recited in paragraph [110]) to: trigger a transition to an active mode, from a sleep mode, based on an occurrence of an active mode transitioning trigger event, wherein the active mode transitioning trigger event comprises at least one of a system information transmission occasion, a control information transmission occasion, and a user data transmission occasion (see “UE configures a DRX sleep and wake-up occasions for the UE based on the scheduling of the MCCH and the SI change notification period.  Further at step 108, MCCH change and/or SI change notification are monitored on Physical Downlink Control Channel (PDCCH) Format 1C scrambled with M-RNTI on wakeup occasion” recited in paragraph [119], wherein the SI change notification period is considered as a system information transmission occasion and the MCCH change is considered as a control information transmission occasion), transition to the active mode, from the sleep mode, based on the occurrence of the active mode transitioning trigger (see “wake up occasions” recited in paragraph [119], wherein the UE wake up during the wakeup occasion of a DRX cycle to receive data/signals).
	Shrivastava does not disclose the following features: regarding claims 1, 12, 23 and 33, determining a next occasion at which to transition from a sleep mode of the UE to an active mode of the UE based on received schedule information; transitioning to the sleep mode from the active mode based on the determining of the next occasion at which to transition from the sleep mode; determining an occurrence of an active mode transitioning trigger event that indicates occurrence of at least one of a system information transmission occasion, a control information transmission occasion, or a user data transmission occasion as the next occasion at which to transition from the sleep mode to the active mode; regarding claims 5, 16 and 26 transitioning to the sleep mode after the occurrence of the active mode transitioning trigger event that triggered the transitioning to the active mode
	Priyanto discloses the following features.
	Regarding claims 1, 12, 23 and 33, determining a next occasion at which to transition from a sleep mode of the UE to an active mode of the UE based on received schedule information (see paragraph [0111] and Fig. 10, which recites “The control message 4001—which may be used in the various examples described herein—may be indicative of certain properties associated with the wake-up technology implemented by the UE 103. For example, the control message may configure an inactivity schedule 201 of the main receiver 1351 of the UE 103. For example, the control message 4001 may be indicative of a plurality of reoccurring resources allocated to the wake-up signal 4003”, wherein Fig. 10, shows that the UE determines to transition from the inactive state to the active state at 3005 based on the inactivity schedule and the wake-up signal 4003 at step 3004);
	transitioning to the sleep mode from the active mode based on the determining of the next occasion at which to transition from the sleep mode (see Fig. 10, after transitioning from the sleep mode to active mode at step 3004, the UE enters the active state 3098, the UE may then perform communication 3006-3009 and again determines to transition to the inactive state after a certain timeout duration as described in paragraph [0114]);
	determining an occurrence of an active mode transitioning trigger event that indicates occurrence of at least one of a system information transmission occasion, a control information transmission occasion, or a user data transmission occasion as the next occasion at which to transition from the sleep mode to the active mode; and transitioning to the active mode, from the sleep mode, based on the occurrence of the active mode transitioning trigger (see “At some point in time, the BS 101 transmits a wake-up signal 4003, 3004. This may be because there is DL data—e.g., payload data or control data—scheduled for transmission to the UE 103 in a transmit buffer. Another trigger criteria for transmitting the wake-up signal 4003 are conceivable. The wake-up signal 4003 is received by the UE 103. In response to receiving the wake-up signal 4003, the main receiver 1351 of the UE 103 is transitioned to the active state 3098, 3005” recited in paragraphs [0117]-[0118]).
Regarding claims 5, 16 and 26, transitioning to the sleep mode after the occurrence of the active mode transitioning trigger event that triggered the transitioning to the active mode (see Fig. 10, after the active mode transitioning trigger event at step 3004, the UE transitions to the active mode 3098 at 3005, after which the process may repeat and after an inactivity timer expires, as taught in paragraph [0114], the UE may transition to the inactive state 3099 similar to step 3003 in Fig. 10).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Shrivastava using features, as taught by Priyanto, in order to configure an inactivity schedule for the UE to conserve power (see paragraph [0111] of Priyanto).

Claims 2-3, 13-14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava and Priyanto as applied to claims 1, 12 and 23 above, and further in view of Hoymann (US 2014/0348055).
Shrivastava and Priyanto disclose the features as shown above.
Shrivastava also discloses the following features.	
Regarding claims 2 and 13, determining the occurrence of the system information transmission occasion or the control information transmission occasion occurs during a non-MBSFN subframe of a broadcast carrier (see “SI change and MCCH change notification is indicated together through a PDCCH DCI Format 1C on non-MBSFN sub-frame” recited in paragraph [19] and “dedicated MBMS carrier” recited in paragraph [20]).
Regarding claims 3 and 14, wherein the MBSFN subframe is a CAS (see “CAS” recited in paragraph [0018]) and the broadcast carrier is a dedicated MBMS carrier (see “dedicated MBMS carrier” recited in paragraph [20]).
Regarding claim 24, determining the occurrence of system information transmission occasion or the control information transmission occasion occurs during a CAS region of a broadcast transmission (see “CAS” recited in paragraph [0018])
Shrivastava does not disclose the following features: regarding claims 2 and 13, determining the occurrence of the user data transmission occasion occurs during an MBSFN subframe of the broadcast carrier; regarding claim 24, and determining the occurrence of the user data transmission occasion occurs during the broadcast transmission
	Hoymann discloses the following features.
	Regarding claims 2 and 13, determining the occurrence of the user data transmission occasion occurs during an MBSFN subframe of the broadcast carrier (see “MBSFN transmissions of MBMS data are carried on the Physical Multicast Channel (PMCH) and performed in the MBSFN region of the MBSFN subframe” recited in paragraph [0005]).
Regarding claim 24, and determining the occurrence of the user data transmission occasion occurs during the broadcast transmission (see “MBSFN transmissions of MBMS data are carried on the Physical Multicast Channel (PMCH) and performed in the MBSFN region of the MBSFN subframe” recited in paragraph [0005]).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Shrivastava and Priyanto using features, as taught by Hoymann, in order to coordinate transmission of MBMS data with improved signal to interference and noise ratio (see paragraph [0005] of Hoymann).

Claims 9-11, 20-22 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava and Priyanto as applied to claims 1, 12 and 22 above, and further in view of Wang (US 2012/0026929, included in the IDS dated 03/26/2021).
Shrivastava and Priyanto disclose the features as shown above.
Shrivastava also discloses the following features.
Regarding claims 10, 21 and 31, acquiring a system information schedule and system information via a broadcast control channel; acquiring a broadcast control channel schedule and a broadcast control channel change notification schedule from the system information; acquiring the broadcast control channel based on the broadcast control channel schedule; determining a next system information transmission occasion based on the system information; determining a next control information transmission occasion based on the broadcast control channel schedule (see “receiving, by a User Equipment (UE), a common notification configuration message for a Multi-Cast Control Channel (MCCH) and System Information (SI) change from a network, identifying one or more occasions where MCCH or SI change notification is to be scheduled using one or more parameters received in the common notification configuration message” recited in paragraph [18]); and transitioning to the sleep mode based on the next system information transmission occasion, the next control information transmission occasion, and the next user data transmission occasion (see “configuring a DRX sleep and wake up occasions for the UE based on the scheduling of the MCCH and the SI change notification period” recited in paragraph [123], wherein the UE transitions to the sleep mode when triggered by the scheduled timing of the DRX sleep occasions).
Regarding claims 11, 22 and 32, transitioning to the active mode based on the next system information transmission occasion, the next control information transmission occasion, and the next user data transmission occasion (see “configuring a DRX sleep and wake up occasions for the UE based on the scheduling of the MCCH and the SI change notification period” recited in paragraph [123]); updating at least one of the system information schedule, the broadcast control channel schedule, and the user data schedule based on information received while operating in the active mode (see “receiving, by a User Equipment (UE), a common notification configuration message for a Multi-Cast Control Channel (MCCH) and System Information (SI) change from a network, identifying one or more occasions where MCCH or SI change notification is to be scheduled using one or more parameters received in the common notification configuration message” recited in paragraph [18]); and transitioning to the sleep mode (see “configuring a DRX sleep and wake up occasions for the UE based on the scheduling of the MCCH and the SI change notification period” recited in paragraph [123]).
	Shrivastava does not disclose the following features: regarding claims 9, 20 and 30, receiving a user data schedule received via a broadcast control channel, and monitoring for, in the active mode, user data from a base station during the user data transmission occasion; regarding claims 10, determining user data resources from the broadcast control channel; acquiring a user data schedule based on the user data resources; determining a next user data transmission occasion based on the user data schedule.
Wang discloses the following features.
	Regarding claims 9, 20 and 30, receiving a user data schedule received via a broadcast control channel, and monitoring for, in the active mode, user data from a base station during the user data transmission occasion (see “the MBMS-interested WTRUs may then obtain the MBMS service announcement, service schedules and service data session to transmit channel (MTCH) mapping information through the MCCH channel via a radio resource control (RRC) message which may be called the MCCH message” recited in paragraph [0048]).
Regarding claim 10, 21 and 31 determining user data resources from the broadcast control channel; acquiring a user data schedule based on the user data resources; determining a next user data transmission occasion based on the user data schedule (see “the MBMS-interested WTRUs may then obtain the MBMS service announcement, service schedules and service data session to transmit channel (MTCH) mapping information through the MCCH channel via a radio resource control (RRC) message which may be called the MCCH message” recited in paragraph [0048])
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Shrivastava using features, as taught by Wang, in order to allow the UE to obtain the MBMS service schedules.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473